Title: To James Madison from Christopher Gore and William Pinkney, 9 March 1802 (Abstract)
From: Gore, Christopher,Pinkney, William
To: Madison, James


9 March 1802, London. Informs JM that Rufus King “has addressed to the Board an official Notification” of the president’s appointment of George W. Erving to succeed Williams and Cabot. “The general Terms of this Notification … have been explained by an Extract of a Letter of the Secretary of State to Mr. Erving of the 27th. of July last.… Altho’ it will be manifest upon a bare perusal of our Letter of the 17th. ulto. that it was written under less precise notions of the actual views of the Government on this Subject than are furnished by this Extract, we think it proper expressly to state that we were at that Time ignorant of the Intentions of the President that Mr Erving should supersede Mr. Cabot in the Employment of assessor to our Board. The only knowledge we had then procured of Mr. Ervings appointments … did not lead us to suppose that any other Character was meant than such as Mr. Cabot had filled under the appointment of the Government of the United States. As Mr. Erving has never made any Communication whatsoever to the American Commissioners on the subject of his appointments … we were consequently more exposed to a misconception of the true extent of the wishes of the President in his favor.” Explains that Cabot was sent to London by President Washington in 1796 “to assist the Sufferers by Spoliation in making out their Statements of Loss and Damage, in Collecting and arranging their Proof, and in obviating its defects; for which services he was to receive a fixed Salary payable by the United States.” Shortly after his arrival the board recognized the need for two experienced merchants to assess damages in the cases referred to them; on 1 Feb. 1797 they passed an order to that effect, and Glennie and Cabot were formally appointed. The board stipulated their duties and paid them out of the common fund established for the board’s expenses. “It was in form and substance the act of the Board in all its Stages.… It is with our Duties that they are charged.” States that to entrust this work “to any but Persons approved by ourselves would be to trifle with our Oaths and to equivocate with our Duty.” The enclosed copy of the proceedings of the board on 2 Mar. shows that upon formal objections by one of the British commissioners, the board was compelled, though with great reluctance, “to decline Mr. Ervings assistance as one of their Assessors.” They are persuaded that Erving’s nomination “has arisen entirely from some accidental misapprehension in the United States, as to the origin, nature, and Duties of this employment.” Even so, “it is our Duty to say that our own opinions have not been declared to be in favor of Mr. Erving.” The objection to the employment of the advocate for claimants as assessor of damages to be awarded to those claimants is “too strong to be resisted.” Encloses Erving’s letter of 4 Mar. showing “the Result of his Reflections” on the subject. Points out that “it does not seem to be probable that his opportunities of mercantile Experience have been equal to the diversified and complicated Purposes of our Assessorship—or that his Leisure is likely to be such as to put it in his power to discharge its Duties.” Cabot by contrast has given his “diligent and undivided attention to the Business.” Expresses the hope that the president will “see fit to grant to the original choice of the Board (still approved by every member of it) the aid we have already had the Honor to ask for it.”
 

   
   RC and enclosures (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Papers Relative to the Commissioners, vol. 4); draft (owned by William Reese Company, New Haven, 1988). RC 10 pp.; in a clerk’s hand, signed by Gore and Pinkney; docketed by Brent as received 26 May. Draft in Pinkney’s hand. Enclosures (9 pp.) are a copy of the Board of Commissioners’ 8 Mar. 1802 letter to Rufus King and its enclosures (for another copy, see King to JM, 9 Mar. 1802, n. 2).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:473–74.


